EXHIBIT 10.20


EMPLOYMENT AGREEMENT

            THIS AGREEMENT, made and entered into as of May 1, 2004, by and
between Immucor, Inc., a Georgia corporation with its executive offices at 3130
Gateway Drive, Norcross, Georgia 30071 (herein referred to as “Employer” or the
“Company”), and Ralph A. Eatz, residing at 1350 Treebrook Court, Roswell,
Georgia 30075 (herein referred to as “Employee”).


WITNESSETH

            WHEREAS, the parties hereto desire to enter into an agreement for
Employer’s employment of Employee on the terms and conditions hereinafter
states.


            NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereby agree as follows:


1.      Relationship Established

 

Employer hereby employs Employee as Senior Vice President and Chief Scientific
Officer of Employer to perform the services and duties normally and customarily
associated with Employee’s position, such duties as specified in the Employer’s
bylaws (if any), and such other duties as may from time to time be agreed upon
between Employee and Employer’s Board of Directors the (“Board”). In particular,
Employee shall be the officer of Employee responsible for supervising Employer’s
R&D and new product development, and shall assist Employer’s Chief Executive
Officer, as reasonably requested, with special technical projects involving
existing products. Employee shall report directly to Employer’s Chief Executive
Officer.


2.      Extent of Services

 

Employee will perform the services and duties specified in Section 1 above. It
is expected that Employee’s performance of those services and duties will
require Employee to work at least halftime. While performing those services and
duties, Employee shall devote all his attention, skill and efforts to that
performance and shall use his best efforts to promote the success of the
Employer’s business. Employer recognizes that Employee has agreed to employment
at Employer’s offices located in Norcross, Georgia. Should Employer’s executive
offices be relocated to, or if Employer otherwise shall require that Employee
work at, a place greater than thirty (30) miles from Employee’s principal
residence noted in Section 13(b) hereof, then Employee shall have the right to
terminate his employment hereunder and such termination shall be deemed to be a
termination under Section 3(c) hereof for all purposes hereunder.


3.     Term of Employment

  (a)

Employee’s employment hereunder shall commence on May 1, 2004 (hereinafter
called the “Effective Date,” and shall continue for a period of two (2) years,
unless sooner terminated by the first to occur of the following:


  (i)

The death or complete disability of Employee. “Complete disability”, as used
herein, shall mean the inability of Employee, due to illness, accident or any
other physical or mental incapacity, to perform the services provided for
hereunder for an aggregate of 12 months during the term hereof.


--------------------------------------------------------------------------------

  (ii)

The discharge of Employee by Employer for Cause. Employee’s discharge shall be
“for Cause” if due to any of the following:


  (A)

  Employee’s dishonesty,  


  (B)

  An act of defalcation committed by Employee,


  (C)

  Employee’s continuing inability or refusal to perform reasonable duties
assigned to him hereunder (unless such refusal occurs following the occurrence
of a Change of Control, as defined herein) or


  (D)

  Employee’s moral turpitude.


 

Disability because of illness or accident or any other physical or mental
disability shall not constitute a basis for discharge for Cause.


  (iii)

The discharge of Employee by Employer without Cause (which shall be deemed to
have occurred if Employee’s employment hereunder terminates under Section 7
hereof).


  (iv)

At Employee’s request and with the express prior written consent of Employer.


  (v)

At Employee’s election upon 120 days notice (or such lesser notice as Employer
may accept), without the express prior written consent of Employer.


  (b)

  Beginning February 1, 2006, either party may initiate discussions with the
other party concerning a possible extension of this Agreement, under the same or
revised terms. If either party initiates such discussions, both parties will
enter into such discussions and continue them in good faith until April 30, 2006
(if either party wants to continue) or the extension of this Agreement,
whichever comes first.


  (c)

  If Employee’s employment hereunder terminates for any reason, other than a
termination for Cause under Section 3(a)(ii) above, Employee’s existing options
under any Company option plan, including the Company’s 1990 Stock Option Plan,
1995 Stock Option Plan, 1998 Stock Option Plan and 2003 Stock Option Plan, if
any, shall immediately vest and become exercisable in full and shall remain
exercisable for the full term stated in such option plan or in any stock option
agreement between the Company and the Employee.


4.     Compensation

  (a)

Subject to the provisions of Section 4(e), Employer will pay to Employee as base
compensation for the services to be performed by him hereunder the base
compensation specified on Schedule A attached hereto. Schedule A may be amended
from time to time upon the parties’ revision and re-execution thereof, whereupon
the amended Schedule A shall be attached hereto; provided, however, the amended
Schedule A shall be effective upon such re-execution, whether or not it is
attached hereto.


  (b)

The Employee may be entitled to additional bonus compensation as may be
determined by the Board of Directors of Employer from time to time, any such
determination to be final, binding, conclusive on Employee and all other
persons.


  (c)

In the event Employee’s employment shall terminate under Section 3(a)(iii)
hereof, the Employee shall be paid an amount equal to the Average Annual
Compensation payable to Employee under Schedule A for the remainder of the term
of this Agreement in accordance with the payment schedule set forth on Schedule
A, to be paid over the remainder of the term of this Agreement following
termination. For purposes of this Section, “Average Annual Compensation” shall
mean the Employee’s annual base compensation payable to Employee under Schedule
A in accordance with the payment schedule set forth on Schedule A together with
his Average Bonus. “Average Bonus” shall mean the average bonus paid to employee
over the last two years in which the Employee was eligible to receive a bonus or
such lesser number of years in which Employee was eligible to receive a bonus.


  (d)

  As long as Employee is employed hereunder, Employer, at its election, will
either (a) supply to Employee an automobile of a type consistent with his duties
and salary, and will pay the reasonable expenses of operating, maintaining the
automobile and insuring the automobile and its driver, or (b) provide Employee
an automobile allowance as specified on Schedule A attached hereto, and will pay
the reasonable expenses of operating, maintaining the automobile and insuring
the automobile and its driver. Schedule A may be amended from time to time upon
the parties’ revision and re-execution thereof whereupon the amended Schedule A
shall be attached hereto; provided, however, the amended Schedule A shall be
effective upon re-execution, whether or not it is attached hereto.


--------------------------------------------------------------------------------

  (e)

  In the event Employee’s employment shall terminate under Section 3(a)(i),
3(a)(ii), 3(a)(iv) or 3(a)(v) hereof, all of Employer’s obligations to Employee
hereunder will cease automatically and Employee shall only be entitled to
compensation accrued through the date of termination.


5.     Expenses

 

Employee shall be entitled to receive reimbursement for, or payment directly by
the Employer of, all reasonable expenses incurred by Employee at the request of
the Employer in the performance of his duties under this Agreement, provided
that Employee accounts therefor in writing and that such expenses are ordinary
and necessary business expenses of the Employer within the meaning of Section
162 of the Internal Revenue Code of 1986 as amended.


6.     Insurance and Other Fringe Benefits

 

Employer will provide Employee with (a) health insurance, dental insurance,
long-term disability insurance, paid vacations and other fringe benefits in the
form and in dollar amounts substantially equivalent to the benefits provided to
the Employer’s other employees in a similar position and with similar
responsibilities, and (b) life insurance for the benefit of the Employee and/or
the Employer, as provided on Schedule B attached hereto. Schedule B may be
amended from time to time upon the parties’ revision and re-execution thereof,
whereupon the amended Schedule B shall be attached hereto; provided, however,
the amended Schedule B shall be effective upon such re-execution, whether or not
it is attached hereto.


7.      Termination of Employment Upon Sale or Change of Control of Employer’s
Business; Severance

(a)  

Notwithstanding anything to the contrary contained in this Agreement, either
Employer or Employee may terminate Employee’s employment hereunder if any of the
following events occur:


  (i)

 Sale of Employer’s Assets. The sale of all or substantially all of Employer’s
assets to a single purchaser or group of associated purchasers, whether in a
single transaction or a series of related transactions.


  (ii)

 Sale of Employer’s Shares. The sale, exchange, or other disposition, in one
transaction, or in a series of related transactions, of twenty percent (20%) or
more of Employer’s outstanding shares of capital stock.


  (iii)

 Merger or Consolidation. The merger or consolidation of Employer in a
transaction or series of transactions in which Employer’s shareholders receive
or retain less than fifty percent (50%) of the outstanding voting shares of the
new or surviving corporation.


  (iv)

 Other Changes in Control. The occurrence of any change in control of the
Employer within the meaning of federal securities law.


--------------------------------------------------------------------------------

  (b)

If, within 60 days after an event described in Sections 7(a)(i), (a)(ii),
(a)(iii) or (a)(iv) (a “Change of Control”), the Employee voluntarily terminates
his employment with the Employer, or if during the term of this Agreement after
a Change of Control Employer terminates Employee’s employment (whether for Cause
or without Cause), then Employer shall pay Employee (instead of the amount
specified in Section 4(c), if any,) an amount equal to five times the Employee’s
Average Annual Compensation (as defined below), to be paid in a single payment
at the time of termination. In consideration of such payment and his employment
hereunder through the date of such termination, Employee agrees to remain bound
by the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of Employee’s
employment.


  (c)

Upon a Change of Control, Employee’s existing options under any Company option
plan, including the Company’s 1990 Stock Option Plan, 1995 Stock Option Plan,
1998 Stock Option Plan, and 2003 Stock Option Plan, if any, shall immediately
vest and become exercisable in full and shall remain exercisable for the full
term stated in such option plan or in any stock option agreement between the
Company and the Employee.


  (d)

For purposes of this Section, “Average Annual Compensation” shall mean the
Employee’s annual base compensation payable to Employee under Schedule A in
accordance with the payment schedule set forth on Schedule A together with his
Average Bonus. “Average Bonus” shall mean the average of the bonuses paid to
Employee over the last two years (or such lesser number of years in which
Employee was eligible to receive a bonus) in which the Employee was eligible to
receive a bonus.


  (e)

Certain Additional Payments by Employer. In the event that Employee becomes
entitled to severance benefits or any other benefits or payments in connection
with this Agreement, whether pursuant to the terms of this Agreement or
otherwise (collectively, the “Total Benefits”) and (ii) any of the Total
Benefits will be subject to the excise tax imposes pursuant to Section 4999 of
the Internal Revenue Code (“Excise Tax”), which tax may be imposed if the
payments made to Employee are deemed to be “excess parachute payments” within
the meaning of Section 280G of the Code, then Employer shall pay to employee an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Employee, after deduction of any Excise Tax on the Total Benefits and any
federal, state and local income taxes, Excise Tax, and FICA and Medicare
withholding taxes upon the payment provided for by this Section, will be equal
to the Total Benefits so that Employee shall be, after payment of all taxes, in
the same financial position as if no taxes under Section 4999 had been imposed
upon him. For purposes of this Section, Employee will be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the Excise tax is (or would be) payable and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Employee’s residence on the Date of Termination, net of the
reduction in federal income taxes that could be obtained from the deduction of
such state and local taxes (calculated by assuming that any reduction under
Section 68 of the Internal revenue Code in the amount of itemized deductions
allowable to Employee applies first to reduce the amount of such state and local
income taxes that would otherwise be deductible by Employee).


8.      Reimbursement of Legal Fees and Expenses

 

Employer shall promptly reimburse Employee for any and all legal fees and
expenses incurred by him as a result of a termination of employment described in
Section 7(b), including without limitation all fees and expenses incurred to
enforce the provisions of this Agreement.


9.      Prohibited Practices

 

During the term of Employee’s employment hereunder, for a period of two years
after such employment is terminated for any reason, in consideration of the
compensation being paid to Employee hereunder, Employee shall:


  (a)

not solicit business from anyone who is or becomes an active or actively-sought
prospective customer of Employer or its affiliates and with whom the Employee
had dealt with or had material contact during his term of employment under this
Agreement, with a view to selling or providing to such customer or prospective
customer any product or service of a type sold or provided by Employer to such
customer or prospective Customer.


  (b)

not solicit for employment or hire any employee of Employer or its affiliates
that the Employee had contact with during his term of employment under this
Agreement.


--------------------------------------------------------------------------------

10.      Non-Disclosure

  a.

Protection of Trade Secrets. Employee acknowledges that during the course of his
or her employment, Employee will have significant access to, and involvement
with, the Company’s Trade Secrets and Confidential Information. Employee agrees
to maintain in strict confidence and, except as necessary to perform his or her
duties for the Company, Employee agrees not to use or disclose any Trade Secrets
of the Company during or after his or her employment. Employee agrees that the
provisions of this subsection shall be deemed sufficient to protect Trade
Secrets of third parties provided to the Company under an obligation of secrecy.
As provided by Georgia statutes, “Trade Secret” shall mean any information
(including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, or a list of actual or
potential customers) that: (i) derives economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.


  b.

Protection of Other Confidential Information. In addition, Employee agrees to
maintain in strict confidence and, except as necessary to perform his or her
duties for the Company, not to use or disclose any Confidential Information of
the Company during his or her employment and for a period of 12 months following
termination of Employee’s employment. “Confidential Information” shall mean any
internal, non-public information (other than Trade Secrets already addressed
above) concerning (without limitation) the Company’s financial position and
results of operations (including revenues, assets, net income, etc.); annual and
long-range business plans; product or service plans; marketing plans and
methods; training, educational and administrative manuals; supplier information
and purchase histories; customers or clients; personnel and salary information;
and employee lists. Employee agrees that the provisions of this subsection shall
be deemed sufficient to protect Confidential Information of third parties
provided to the Company under an obligation of secrecy.


  c.

Rights to Work Product. Except as expressly provided in this Agreement, the
Company alone shall be entitled to all benefits, profits and results arising
from or incidental to Employee’s performance of his or her job duties to the
Company. To the greatest extent possible, any work product, property, data,
invention, “know-how”, documentation or information or materials prepared,
conceived, discovered, developed or created by Employee in connection with
performing his or her employment responsibilities during Employee’s employment
with the Company shall be deemed to be “work made for hire” as defined in the
Copyright Act, 17 U.S.C.A. § 101 et seq., as amended, and owned exclusively and
perpetually by the Company. Employee hereby unconditionally and irrevocably
transfers and assigns to the Company all intellectual property or other rights,
title and interest Employee may currently have (or in the future may have) by
operation of law or otherwise in or to any work product. Employee agrees to
execute and deliver to the Company any transfers, assignments, documents or
other instruments which the Company may deem necessary or appropriate to vest
complete and perpetual title and ownership of any work product and all
associated rights exclusively in the Company. The Company shall have the right
to adapt, change, revise, delete from, add to and/or rearrange the work product
or any part thereof written or created by Employee, and to combine the same with
other works to any extent, and to change or substitute the title thereof, and in
this connection Employee hereby waives the “moral rights” of authors as that
term is commonly understood throughout the world including, without limitation,
any similar rights or principles of law which Employee may now or later have by
virtue of the law of any locality, state, nation, treaty, convention or other
source. Unless otherwise specifically agreed, Employee shall not be entitled to
any additional compensation, beyond his or her salary, for any exercise by the
Company of its rights set forth in the preceding sentence.


--------------------------------------------------------------------------------

  d.

Return of Materials. Employee shall surrender to the Company, promptly upon its
request and in any event upon termination of Employee’s employment, all media,
documents, notebooks, computer programs, handbooks, data files, models, samples,
price lists, drawings, customer lists, prospect data, or other material of any
nature whatsoever (in tangible or electronic form) in the Employee’s possession
or control, including all copies thereof, relating to the Company, its business,
or its customers. Upon the request of the Company, employee shall certify in
writing compliance with the foregoing requirement.


11.      Severability

 

It is the intention of the parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time or to apply to business activities which is not permitted by applicable
law, or in any way construed to be too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under applicable law, a
court of competent jurisdiction shall construe and interpret or reform this
Section to provide for a covenant having the maximum enforceable geographic
area, time period and any other provisions (not greater than those contained
herein) as shall be valid and as shall be valid and enforceable under such
applicable law.


 

If any provision contained in this Section shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.


12.      Waiver of Provisions

 

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Agreement
shall not be deemed a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term or condition or of any other term of
condition of this Agreement, unless such waiver’s contained in a writing signed
by the party against whom the waiver or relinquishment is sought to be enforced.


13.      Notices

 

Any notice or other communication to a party required or permitted hereunder
shall be in a writing and shall be deemed sufficiently given when received by
the party (regardless of the method of delivery), or if sent by registered or
certified mail, postage and fees prepaid, addressed to the party as follows, on
the third business day after mailing:


(a)         If to Employer:          3130 Gateway Drive          
                                    Norcross, GA 30071


(b)         If to Employee:          1350 Treebrook Court          
                                    Roswell, Georgia 30075


            or in each case to such other address as the party may time to time
designate in writing to the other party.


14.      Governing Law

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Georgia.


15.      Enforcement

 

In the event of any breach or threatened breach by Employee of any covenant
contained in Sections 9 or 10 hereof, the resulting injuries to the Company
would be difficult or impossible to estimate accurately, even though irreparable
injury or damages would certainly result. Accordingly, an award of legal
damages, if without other relief, would be inadequate to protect the Company.
Employee, therefore, agrees that in the event of any such breach, the Company
shall be entitled to obtain from a court of competent jurisdiction an injunction
to restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief. Should
the Company have cause to seek such relief, no bond shall be required from the
Company, and Employee shall pay all attorney’s fees and court costs which the
Company may incur to the extent the Company prevails in its enforcement action.


--------------------------------------------------------------------------------

16.      Entire Agreement; Modification and Amendment

 

This Agreement contains the sole and entire agreement between the parties and
supersedes all prior discussions and agreements between the parties with respect
to the matters addressed herein, and any such prior agreement shall, from and
after the date hereof, be null and void. This Agreement and the attached
Schedules shall not be modified or amended except by an instrument in writing
signed by the parties hereto.


17.      Parties Benefited

 

This Agreement shall insure to the benefit of, and be binding upon, Employee,
his heirs, executors and administrators, and Employer, its subsidiaries,
affiliates, and successors.


        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first mentioned above.

      IMMUCOR, INC. EMPLOYEE
                  By:     _______________________________________  
By:     _______________________________________             Gioacchino De
Chirico, President               Ralph A. Eatz

--------------------------------------------------------------------------------


SCHEDULE A

EMPLOYMENT AGREEMENT DATED MAY 1, 2004 BY AND BETWEEN IMMUCOR, INC. AND RALPH A.
EATZ

Base compensation: $324,449.84 a year payable in 26 installments every two
weeks.

Automobile Allowance: $9,600.00 a year payable in 12 monthly installments.

      IMMUCOR, INC. EMPLOYEE
                  By:     _______________________________________  
By:     _______________________________________                Gioacchino De
Chirico, President               Ralph A. Eatz          
Date:     _______________________________________  
Date:     _______________________________________

(This Schedule A supersedes and replaces any Schedule A previously executed by
the parties hereto.)

--------------------------------------------------------------------------------


SCHEDULE B

EMPLOYMENT AGREEMENT DATED MAY 1, 2004 BY AND BETWEEN IMMUCOR, INC. AND RALPH A.
EATZ

Life Insurance for the Benefit of Employer: N/A

Insured:

Face Amount: $

Owner of Policy: Employer

Policy Number:

Insurance Company:

Life Insurance for the Benefit of Employee:

Insured:   Ralph A. Eatz

Face Amount:   $750,000.00

Owner of Policy:   Employee

Policy Number:   2,356,487

Insurance Company:  Phoenix Companies, Inc.

      IMMUCOR, INC. EMPLOYEE
                  By:     _______________________________________  
By:     _______________________________________                Gioacchino
DeChirico, President               Ralph A. Eatz          
Date:     _______________________________________  
Date:     _______________________________________

(This Schedule B supersedes and replaces any Schedule B previously executed by
the parties hereto.)